Digitally signed by
                                                                      Reporter of
                                                                      Decisions
                                                                      Reason: I attest to
                      Illinois Official Reports                       the accuracy and
                                                                      integrity of this
                                                                      document
                             Appellate Court                          Date: 2021.04.15
                                                                      15:43:15 -05'00'



                  People v. Jones, 2020 IL App (3d) 170674



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           EMANUEL W. JONES, Defendant-Appellant.



District & No.    Third District
                  No. 3-17-0674



Filed             April 13, 2020



Decision Under    Appeal from the Circuit Court of Peoria County, No. 16-CF-727; the
Review            Hon. Kevin Lyons, Judge, presiding.



Judgment          Reversed in part, vacated in part, and remanded for further
                  proceedings.


Counsel on        James E. Chadd, Peter A. Carusona, and James Wozniak, of State
Appeal            Appellate Defender’s Office, of Ottawa, for appellant.

                  Jodi Hoos, State’s Attorney, of Peoria (Patrick Delfino, Thomas D.
                  Arado, and Nicholas A. Atwood, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.
     Panel                    JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
                              Presiding Justice Lytton and Justice McDade concurred in the
                              judgment and opinion.


                                              OPINION

¶1         After being charged with offenses relating to his possession of cocaine, defendant,
      Emanuel W. Jones, filed a motion to quash a search warrant and suppress evidence. That
      motion was ultimately denied, and defendant was found guilty following a stipulated bench
      trial. On appeal, he argues that the Peoria County circuit court’s denial of his motion to quash
      the search warrant and suppress evidence was in error. We reverse the court’s ruling on
      defendant’s motion to quash the search warrant and suppress evidence, vacate defendant’s
      conviction for unlawful possession of a controlled substance with intent to deliver, and remand
      the matter for further proceedings.

¶2                                         I. BACKGROUND
¶3        The State charged defendant by indictment with unlawful possession of a controlled
      substance with intent to deliver (720 ILCS 570/401(a)(2)(A) (West 2016)) and unlawful
      possession of a controlled substance (id. § 402(a)(2)(A)). Both counts originally alleged that
      defendant possessed more than 15 grams of cocaine. The State would later add two charges
      via indictment, charging lesser versions of those offenses based on the allegation that defendant
      possessed between 1 and 15 grams of cocaine. id. § 401(c)(2) (possession with intent to
      deliver); id. § 402(c) (possession).
¶4        Defendant subsequently filed a motion to quash search warrant and suppress evidence
      illegally seized. In the motion, defendant alleged that the search warrant in the case was “bare
      bones” in nature and therefore lacked the probable cause required for its issuance.
¶5        The complaint for search warrant was filed on September 24, 2016, by Jared Fuller of the
      Peoria County Sherriff’s Office. The complaint requested a search warrant for the premises
      located at 3003 West Proctor Street in Peoria, as well as for defendant’s person. Fuller, a
      member of the Multi-County Narcotics Enforcement Group, averred that he expected to find
      cocaine, currency, paraphernalia, and other evidence of possession with intent to deliver. He
      continued:
                  “Complainant states that he does believe that the above listed items to be seized
              will be located on the premises described above, because on at least two occasions the
              complainant has caused the confidential source (C/S) to arrange for the purchase of
              crack cocaine from [defendant]. On each occasion [defendant] was observed leaving
              the above described residence and delivering crack cocaine to the C/S. The following
              facts describe such:
                  The first occasion, I caused a reliable confidential source to arrange the purchase
              of crack cocaine from [defendant]. Agents met with the C/S at a pre-determined
              location and provided the C/S with $60.00 USC/OAF. Agents followed the C/S to the
              pre-determined buy location, Peoria, IL (observed entire time driving). Agents
              observed [defendant] leave the residence of 3003 W. Proctor St, Peoria, IL. [Defendant]


                                                  -2-
             was observed entering the driver seat of his vehicle and drive and meet the C/S.
             [Defendant] drove directly to the C/S (observed the entire time). [Defendant] exited his
             vehicle and met the C/S through the front passenger seat of the C/S vehicle for a brief
             time. [Defendant] then entered his vehicle and drove away. The C/S drove to a pre-
             determined meet location to meet with Agents (observed entire time driving). The C/S
             gave me 0.48 grams of crack cocaine that was purchased with $60.00 USC/OAF. The
             C/S advised [defendant] arrived in his vehicle and exited. The C/S said [defendant]
             handed him/her the 0.48 grams of crack cocaine in exchange for the $60.00 USC/OAF.
             The crack cocaine was field tested with positive results for cocaine. The C/S was
             searched before and after the transaction and no illegal contraband was located.
                 The second occasion, with the last 72 hours, I again caused the same reliable
             confidential source to arrange for the purchase of crack cocaine from [defendant].
             Agents met with the C/S at a pre-determined location and provided the C/S with $40.00
             USC/OAF. Agents followed the C/S to the predetermined buy location [in] Peoria, IL
             (observed entire time driving). Agents observed [defendant] leave the residence of
             3003 W. Proctor St, Peoria, IL. [Defendant] was observed to walk North through the
             yards to meet with the C/S at the buy location (observed the entire time). [Defendant]
             was observed entering the front passenger seat of the C/S vehicle. The C/S then drove
             a very short distance and [defendant] exited the C/S vehicle. [Defendant] was then
             observed walking back to the residence of 3003 W. Proctor St, Peoria, IL. The C/S
             drove to a pre-determined meet location to meet with Agents (observed the entire time
             driving). The C/S gave me 0.46 grams of crack cocaine that was purchased with $40.00
             USC/OAF. The C/S advised [defendant] arrived on foot and entered the front passenger
             seat of the C/S vehicle. The C/S said [defendant] had him/her drive a very short
             distance. The C/S said [defendant] handed him/her the 0.46 grams of crack cocaine in
             exchange for the $40.00 USC/OAF. The C/S advised [defendant] then exited the C/S
             vehicle and walked away. The crack cocaine was field tested with positive results for
             cocaine. The C/S was searched before and after the transaction and no illegal
             contraband was located.”
     The complaint went on to attest to the basis for the reliability of the confidential source. It also
     detailed Fuller’s experience in narcotics trafficking and investigation. Fuller explained his
     awareness that drug traffickers often maintain, inter alia, “additional amounts of narcotics at
     their residences or other safe places for future sales.”
¶6       A hearing was held on the motion on December 15, 2016. The State argued that the
     complaint was sufficient to establish probable cause in part because “defendant was observed
     directly leaving his house and going to the location of the drug sale.” The State also asserted
     that the investigating officers otherwise acted in good faith in relying upon the search warrant.
¶7       In issuing its ruling, the court observed that defendant had exited from and returned to his
     home before and after a drug sale. It commented: “There was no information about why the
     Court or officer would think that drugs are in the home other than he has left his home and
     made a transaction on the street.” The court granted defendant’s motion, finding that the
     complaint for search warrant had been “bare bones.”
¶8       The State filed a motion to reconsider. In the motion, the State urged that even if the
     complaint for search warrant was insufficient, the good faith exception to the exclusionary rule
     should apply, such that the evidence seized in the case should not be suppressed at trial.

                                                  -3-
¶9         Following a hearing on the motion, the court reiterated that the complaint had been bare
       bones, as it contained no nexus between defendant’s conduct and the potential for additional
       drugs to be found in the house. The court found, however, that the warrant had nevertheless
       been reasonably relied upon. It therefore found that the good faith exception applied and
       reversed its previous ruling on the motion to quash search warrant and suppress evidence.
¶ 10       Defendant proceeded by way of a stipulated bench trial. The stipulated evidence contained
       multiple references to 3003 West Proctor Street as defendant’s home or residence. The court
       found defendant guilty of unlawful possession with intent to deliver between 1 and 15 grams
       of cocaine and sentenced defendant to an agreed term of five years’ imprisonment.

¶ 11                                         II. ANALYSIS
¶ 12      On appeal, defendant argues that the court’s ultimate denial of his motion to quash search
       warrant and suppress evidence was erroneous. He maintains that the complaint for a search
       warrant failed to establish the probable cause required for its issuance. He also argues that the
       complaint was so insufficient that the good faith exception to the exclusionary rule may not be
       applied.

¶ 13                                          A. Probable Cause
¶ 14        The United States and Illinois Constitutions both require “that searches and seizures must
       be reasonable and that probable cause must support search warrants.” People v. Manzo, 2018
IL 122761, ¶ 28. In determining whether probable cause exists to support a search warrant, a
       court must make a “practical, common-sense decision whether, given all the circumstances set
       forth in the affidavit before [it] ***, there is a fair probability that contraband or evidence of a
       crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983).
¶ 15        A court of review will not substitute its own judgment for that of the court that previously
       issued a search warrant. People v. McCarty, 223 Ill. 2d 109, 153 (2006). Rather, this court need
       only decide whether the warrant-issuing court had a “substantial basis” for concluding that
       probable cause existed. (Internal quotation marks omitted.) Id. A court of review will not defer
       to a warrant premised on a complaint that does not provide a substantial basis for probable
       cause. See People v. Sutherland, 223 Ill. 2d 187, 219 (2006).
¶ 16        The facts in the present case are strikingly similar to those set forth in our supreme court’s
       recent decision in Manzo, 2018 IL 122761. We find Manzo to be highly relevant here, nearly
       to the point of being controlling. Accordingly, our analysis must begin with a discussion of the
       court’s opinion in that case.
¶ 17        The complaint for search warrant in Manzo was targeted at Ruben Casillas, a black Ford
       Explorer, and the residence at 701 West Marion Street in Joliet. Id. ¶ 4. The defendant was not
       named in the complaint, but lived at that residence with Leticia Hernandez, Casillas’s cousin.
Id. In the complaint, the swearing officer explained that he had purchased cocaine from Casillas
       three times in the prior 20 days, including twice “in the vicinity of 701 West Marion Street.”
Id. ¶ 5.
¶ 18        Casillas arrived at the first of the three transactions in a black Ford Explorer that was
       registered to Hernandez. Id. ¶ 6. While an officer was texting Casillas to arrange the third
       transaction, other officers observed Casillas leaving the residence at 701 West Marion Street
       and proceeding directly to the arranged meeting location. Id. ¶ 8. The complaint included an


                                                    -4-
       allegation that law enforcement records showed Casillas to be “an associate of Leticia
       Hernandez who resided at 701 West Marion Street in Joliet.” Id. ¶ 9. The warrant judge issued
       the warrant. Id. ¶ 10. The circuit court denied the defendant’s motion to quash the search
       warrant. Id. ¶¶ 18-19.
¶ 19       Our supreme court found that there was no substantial basis to conclude that probable cause
       existed to believe that contraband would be found in the residence. 1 Id. ¶ 61. The court found
       that the facts found in the complaint failed “to establish a sufficient nexus between Casillas’s
       criminal activities and the residence at 701 West Marion Street,” in part because insufficient
       details connecting Casillas to Hernandez—and thus, the residence—had been provided. Id.
       ¶ 39. The court also rejected the notion that the proximity of the residence to the first two
       transactions supported an inference that the residence was a reasonable place for Casillas to
       store drugs. Id. ¶¶ 42-43. To that point, the court wrote:
               “No evidence was presented that defendant lived at 701 West Marion Street, nor was
               there evidence that Casillas was a frequent visitor to 701 West Marion Street. Casillas
               was seen at 701 West Marion Street one time. The affidavit did not specify defendant’s
               legal address, although the complaint stated that Officer Harrison had identified
               Casillas from his Illinois Secretary of State driver’s license. It is possible Casillas also
               lived in the neighborhood and, for that reason, was familiar with the area.” Id. ¶ 43.
¶ 20       Especially relevant to the instant matter, the State in Manzo insisted that the fact that
       Casillas left the residence at 701 West Marion Street and proceeded directly to the third
       transaction served to support the inference that additional drugs were stored at the residence.
Id. ¶ 47. In rejecting that inference, the court wrote:
               “The three drug sales took place over a period of 19 days. With regard to the third drug
               sale, there was no evidence indicating how long Casillas had been at defendant’s home
               before he left the home and walked to the drug sale. While Casillas apparently had the
               drugs on his person when he left 701 West Marion Street to meet Officer Harrison for
               the third drug sale, it does not follow that Casillas obtained those drugs from
               defendant’s home as opposed to any other place. Without more information connecting
               defendant’s home to the drug sale, it is equally possible to infer that Casillas had the
               drugs on his person when he arrived at defendant’s home.” Id. ¶ 48.
¶ 21       Finally, the State in Manzo contended that each of Casillas’s deliveries to the undercover
       officer occurred on the same day as the officer’s request. Id. ¶ 50. It maintained that this “ability
       to produce drugs soon after receiving a request for them suggests he has a ready supply and
       that a drug dealer who has participated in multiple drug sales is far likelier to have access to
       large quantities of drugs and other tools of the trade.” Id. Again, the court rejected that
       argument. Id. ¶ 51. The court wrote:
               “The facts and inferences as set forth in Officer Harrison’s sworn complaint were more
               suggestive of an occasional sale than a full-scale drug operation, much less a drug
               operation run out of defendant’s home. There was no allegation in the complaint that
               the amount of drugs sold to Officer Harrison was indicative of a large-scale drug
               operation, nor was there an allegation that Casillas was a known drug dealer. Even
               assuming Casillas had access to a ready supply of drugs, the sworn complaint fails to

           1
            A divided panel of this court had affirmed the circuit court’s denial of the motion to quash the
       search warrant. People v. Manzo, 2017 IL App (3d) 150264, ¶ 24.

                                                     -5-
               create a nexus between defendant’s home and that supply. There certainly was no
               evidence in the sworn complaint supporting an inference that defendant’s home was a
               ‘stash house.’ ” Id.
¶ 22       The complaint for a search warrant in the present case provides even less of a substantial
       basis for probable cause than did the facts in Manzo.
¶ 23       Among the biggest issues with the complaint in this case is the complete failure to establish
       the time that the first transaction occurred. While the complaint stated that the second
       transaction had occurred within the 72 hours prior to the filing of the complaint itself, all that
       is known of the first transaction is that it occurred at some unknown point in the past. The
       doctrine of staleness prevents law enforcement from relying upon old or outdated information
       in establishing probable cause. See People v. Beck, 306 Ill. App. 3d 172, 179 (1999)
       (“ ‘Staleness’ refers to the amount of time that has elapsed between the facts alleged in the
       affidavit in support of the search warrant and issuance of the warrant.”). Where simply no
       information is provided regarding when an activity took place, however, neither this court nor
       any other court is able to conduct a staleness analysis. Under these circumstances, it is difficult
       to ascribe any probative value to the first transaction. It could have happened the day before
       the second transaction. It could have happened a decade earlier. 2
¶ 24       Also problematic is the lack of connection in the complaint between defendant himself and
       the residence at 3003 West Proctor Street. At no point does the complaint, either explicitly or
       implicitly, state that defendant lived at 3003 West Proctor Street. The complaint never even
       refers to that residence in the possessive, such as “defendant’s residence” or “his residence.”
       While the complaint explains that officers were observing defendant as he left the house, there
       is no explanation for how the officers knew he was there or how he came to be there. There
       was nothing in the complaint to indicate that defendant had anything more than a passing
       familiarity with the residence in question. At most—including the unknown-in-time first
       transaction—the complaint establishes that defendant has been to the residence at 3003 West
       Proctor Street twice in his life. See Manzo, 2018 IL 122761, ¶ 43 (“No evidence was presented
       that defendant lived at 701 West Marion Street, nor was there evidence that Casillas was a
       frequent visitor to 701 West Marion Street.”).
¶ 25       To be sure, a judge issuing a search warrant is entitled to draw reasonable inferences from
       the complaint. People v. Moser, 356 Ill. App. 3d 900, 908 (2005). However, the complaint here
       contained no information from which that inference could be reasonably drawn. See Black’s
       Law Dictionary 897 (10th ed. 2014) (defining inference as “[a] conclusion reached by
       considering other facts and deducing a logical consequence from them”). The conclusion that
       defendant lived at 3003 West Proctor Street would be nothing more than an assumption. We
       recognize that the stipulated trial evidence established that defendant did, in fact, live at the
       address in question. That fact, however, does not impact our analysis. “[P]robable cause exists
       in a particular case when the totality of the facts and circumstances within the affiant’s
       knowledge at the time the warrant is applied for” allow a person of reasonable caution to
       believe contraband will be found on the premises in question. (Emphasis added.) Manzo, 2018



           We note that, in any event, defendant’s entry into his vehicle prior to the first transaction tends to
           2

       undermine the nexus between that transaction and the residence, as it raises the equal possibility that
       defendant kept drugs in the vehicle.

                                                       -6-
       IL 122761, ¶ 29. If Fuller knew that defendant lived at 3003 West Proctor Street, he never
       conveyed that information to the court.
¶ 26       Next, the complaint in the present case contained no information concerning the passage
       of time between the arrangement of the drug transactions and their actual execution. In other
       words, once the confidential source arranged to purchase drugs from defendant, it is unknown
       whether weeks, days, hours, or mere moments passed before the confidential source actually
       met with defendant. Such a time frame would be highly relevant in potentially connecting
       defendant to the residence at 3003 West Proctor Street; the greater the passage of time between
       arrangement and execution, the greater the potential that defendant retrieved the drugs from
       any of innumerable places prior to leaving the residence to conduct the transaction. On that
       same point, the complaint fails to detail how long officers were positioned in surveillance on
       defendant at 3003 West Proctor Street.
¶ 27       Of course, that fact stands in stark contrast to the facts set forth in Manzo. In that case, the
       complaint stated that the transactions had occurred on the same day as the request for drugs.
       The State argued that that immediacy lended itself to an inference that Casillas had a “ready
       supply.” Id. ¶ 50. Of course, the Manzo court rejected that argument: “Even assuming Casillas
       had access to a ready supply of drugs, the sworn complaint fails to create a nexus between
       defendant’s home and that supply.” Id. ¶ 51. Here there are no facts to imply that defendant
       had any such sort of “ready supply.”
¶ 28       The crux of the State’s argument, both on appeal and below, is that defendant twice left
       3003 West Proctor Street to sell drugs and that must give rise to an inference that he kept his
       drugs there. But the Manzo court rejected such an inference. To reiterate, the Manzo court
       wrote:
               “[T]here was no evidence indicating how long Casillas had been at defendant’s home
               before he left the home and walked to the drug sale. While Casillas apparently had the
               drugs on his person when he left 701 West Marion Street to meet Officer Harrison for
               the third drug sale, it does not follow that Casillas obtained those drugs from
               defendant’s home as opposed to any other place. Without more information connecting
               defendant’s home to the drug sale, it is equally possible to infer that Casillas had the
               drugs on his person when he arrived at defendant’s home.” Id. ¶ 48.
       That same passage applies with equal force to the present case. The complaint contained no
       evidence indicating how long defendant had been at 3003 West Proctor Street prior to leaving
       to sell drugs. While defendant must have had the drugs on his person when he walked to the
       second transaction, it does not follow that he obtained those drugs from the residence as
       opposed to any other place. To be sure, we do not doubt that a sufficient pattern of leaving the
       same house to attend drug transactions may give rise to probable cause to search that house.
       Here, however, defendant left the residence in question one reliable time to sell drugs. See
       supra ¶ 24. This does not create a nexus between the drugs and that residence.
¶ 29       Finally, we note that the Manzo court’s observation with regard to the amount of drugs sold
       also applies in this case. The Manzo court wrote:
               “The facts and inferences as set forth in Officer Harrison’s sworn complaint were more
               suggestive of an occasional sale than a full-scale drug operation, much less a drug
               operation run out of defendant’s home. There was no allegation in the complaint that
               the amount of drugs sold to Officer Harrison was indicative of a large-scale drug


                                                    -7-
               operation, nor was there an allegation that Casillas was a known drug dealer.” Manzo,
               2018 IL 122761, ¶ 51.
       In making its point, the Manzo court expressly adopted the view of the Sixth Circuit Court of
       Appeals: “[T]he sale of drugs out of a residence ‘exists upon a continuum ranging from an
       individual who effectuates the occasional sale from his or her personal holdings of drugs to
       known acquaintances, to an organized group operating an established and notorious drug
       den.’ ” Id. (quoting United States v. Hython, 443 F.3d 480, 485 (6th Cir. 2006)).
¶ 30       Similarly, all that was established in this case was that defendant sold drugs one time
       recently, and another time in the unknown past. While the complaint did state that the two
       transactions were for 0.48 and 0.46 grams of crack cocaine, it did nothing to contextualize that
       information. Nor did the complaint allege that defendant was a known drug dealer. In short, as
       in Manzo, nothing in the complaint tended to establish that defendant was running a drug
       operation of the magnitude where he would be expected to have some sort of stored supply, as
       opposed to simply dealing out of his “personal holdings.” See Hython, 443 F.3d at 485.
¶ 31       Our supreme court in Manzo found that a substantial basis for probable cause did not exist,
       and our determination can be no different here. However, our finding that there was not a
       substantial basis for probable cause supporting the search at 3003 West Proctor Street does not
       end our review. We must next consider whether the good faith exception to the exclusionary
       rule applies.

¶ 32                                         B. Good Faith Exception
¶ 33        In United States v. Leon, 468 U.S. 897 (1984), the United States Supreme Court recognized
       a good faith exception to the exclusionary rule. Under this doctrine, evidence illegally seized
       need not be suppressed at trial where officers acted in good faith reliance on a search warrant
       that was subsequently found to have not been supported by probable cause. Id. at 922. The
       Leon Court also found that the good faith exception would be inapplicable where a search
       warrant was issued based on an affidavit or complaint “ ‘so lacking in indicia of probable cause
       as to render official belief in its existence entirely unreasonable.’ ” Id. at 923 (quoting Brown
       v. Illinois, 422 U.S. 590, 610-11 (1975) (Powell, J., concurring in part, joined by Rehnquist,
       J.)).
¶ 34        Illinois has codified the good faith exception in subsections 114-12(b)(1) and (b)(2) of the
       Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/114-12(b)(1), (b)(2) (West 2016)).
       Section 114-12(b)(1) provides that a court should not suppress otherwise admissible evidence
       if a police officer seized that evidence in good faith. Id. § 114-12(b)(1). Section 114-
       12(b)(2)(i), in turn, defines good faith:
                     “(2) ‘Good faith’ means whenever a peace officer obtains evidence:
                         (i) pursuant to a search or an arrest warrant obtained from a neutral and detached
                     judge, which warrant is free from obvious defects other than non-deliberate errors
                     in preparation and contains no material misrepresentation by any agent of the State,
                     and the officer reasonably believed the warrant to be valid[.]” Id. § 114-12(b)(2)(i).
¶ 35        Notably, the Manzo court held that the complaint in that case was so lacking as to fall
       outside the scope of the good faith exception. Manzo, 2018 IL 122761, ¶ 69 (“[W]e ***find
       that the affidavit in this case was bare-bones and failed to establish the required minimal nexus
       between defendant’s home and the items sought in the search warrant.”). The court observed


                                                    -8-
       that the statements in the complaint were “completely devoid of facts to support Officer
       Harrison’s judgment that probable cause to search defendant’s home existed.” Id.
¶ 36       As we have noted, the present complaint presented even less of a basis for probable cause
       than did the complaint in Manzo. The complaint here presented such a lack of indicia of
       probable cause that official belief in the existence of probable cause for the search was entirely
       unreasonable. Leon, 468 U.S. at 923. We therefore find the good faith exception inapplicable
       here.
¶ 37       In reaching this conclusion, we are compelled to point out that the complaint was, in the
       terms employed by the Code, not free from obvious errors. See 725 ILCS 5/114-12(b)(2)(i)
       (West 2016). In fact, the errors and omissions detailed above were fundamental in nature. The
       complaint failed to state defendant’s relationship to the residence to be searched. It failed to
       detail how much time passed between arrangement of the drug deals and the execution. It failed
       to provide any significant details concerning defendant’s actions before or after the
       transactions, which might tend to connect him to the residence. It failed to even state when one
       of the two transactions took place. These were not minor, technical errors or omissions. They
       were fundamental facts needed to establish a nexus between defendant and the residence. See
       Manzo, 2018 IL 122761, ¶ 69.
¶ 38       Where a search warrant is unsupported by probable cause, and the good faith exception to
       the exclusionary rule does not apply, the fruits of the search based on that warrant must be
       suppressed at trial. We therefore reverse the circuit court’s ruling on defendant’s motion to
       quash search warrant and suppress evidence. As a result, we also vacate defendant’s conviction
       for unlawful possession of a controlled substance with intent to deliver and remand the matter
       for further proceedings. See id. ¶ 73.

¶ 39                                     III. CONCLUSION
¶ 40      The judgment of the circuit court of Peoria County is reversed in part, vacated in part, and
       remanded for further proceedings.

¶ 41      Reversed in part, vacated in part, and remanded for further proceedings.




                                                   -9-